Exhibit 10.2

ASSIGNMENT OF REAL ESTATE SALE CONTRACT

THIS ASSIGNMENT OF REAL ESTATE SALE CONTRACT is made and entered into as of this
17th day of December, 2013, by and between CARTER VALIDUS PROPERTIES, LLC, a
Delaware limited liability company (“Assignor”), and DC-7337 TRADE STREET, LLC,
a Delaware limited liability company (“Assignee”).

RECITALS

A. Assignor is the Purchaser under that certain Real Estate Sale Contract made
by and between Pacific Bell Telephone Company, a California corporation formerly
known as The Pacific Telephone and Telegraph Company, as Seller, and Assignor as
Purchaser, having an effective date of November 22, 2013, (the “Contract”)
relative to certain real property, together with Improvements, Intangible
Property and Personal Property (as defined in the Contract) located or necessary
for the operations at 7337 Trade Street, San Diego, California (the “Property”).

B. Assignor wishes to assign to Assignee all of its rights under the Agreement
in return for Assignee’s agreement to assume all of Assignor’s obligations under
the Agreement.

NOW, THEREFORE, for valuable consideration to Assignor in hand paid by Assignee,
the receipt and sufficiency of which are hereby acknowledged by Assignor, the
parties agree as follows:

Assignor does hereby sell, assign, transfer and deliver unto Assignee all of
Assignor’s right, title and interest in and to the Agreement (including, without
limitation, the rights of Assignor in all deposit monies paid by Assignor under
the Agreement) regarding and relating to the Property which is the subject of
the Agreement.

Assignee, by the acceptance hereof, hereby assumes all rights and obligations of
Assignor as Purchaser under the Agreement and agrees to be bound by all of the
terms and conditions of the Agreement.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Assignment as of the day and
year first above written.

 

WITNESSES:    

ASSIGNOR:

 

Carter Validus Properties, LLC,

a Delaware limited liability company

/s/ Miles Callahan

    By:  

/s/ John E. Carter

Print Name:  

Miles Callahan

    Name:   John E. Carter       Its:   Manager

/s/ Anatalia Sanchez

    Date:  

12/16/13

Print Name:  

Anatalia Sanchez

      WITNESSES:     ASSIGNEE:      

DC-7337 Trade Street, LLC,

a Delaware limited liability company

      By:   Carter/Validus Operating Partnership, LP a Delaware limited
partnership, Its Sole Member

/s/ Miles Callahan

     

By:

 

  Carter Validus Mission Critical REIT, Inc., a Maryland corporation, Its
General Partner Print Name:  

Miles Callahan

       

/s/ Anatalia Sanchez

        By:  

/s/ John E. Carter

Print Name:  

Anatalia Sanchez

        Name:   John E. Carter           Its:   Chief Executive Officer

 

-2-